Citation Nr: 0411913	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  99-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling. 

2.  Entitlement to a higher initial rating for small 
herniation of the lumbar spine, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active military service from 
November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  That decision granted service 
connection for small herniation of the lumbar spine, L5-S1 
and assigned that disability a 10 percent rating and denied a 
claim for an evaluation in excess of 10 percent for bilateral 
pes planus.  

In a May 2000 rating decision, the RO assigned a 20 percent 
rating for the lumbar spine disability.  In an April 2001 
rating decision, the RO assigned a 30 percent rating for 
bilateral pes planus.  

The current issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required on her part.


REMAND

While the case was pending at the Board the appellant 
submitted a March 2004 private medical report which is 
pertinent to the issues in appellate status.  A waiver of 
initial review by the RO was not submitted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 are completed.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. § 3.159 (2003).

2.  It is requested that the RO 
readjudicate the veteran's claims, to 
include consideration of all evidence 
received since the most recent 
supplemental statement of the case. If 
the claims remain denied, then a 
supplemental statement of the case should 
be issued to the veteran and he should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




